In the

        United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 

No. 13‐2823 
ROBERT GREEN, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

AMERICAN FEDERATION OF TEACHERS / ILLINOIS FEDERATION OF 
TEACHERS LOCAL 604, 
                                       Defendant‐Appellee. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                  No. 12 C 1162 — Charles R. Norgle, Judge. 
                                 ____________________ 

     ARGUED JANUARY 10, 2014 — DECIDED JANUARY 23, 2014 
                  ____________________ 

   Before  FLAUM  and  EASTERBROOK,  Circuit  Judges,  and 
GRIESBACH, District Judge.* 
   EASTERBROOK,  Circuit  Judge.  In  2010  Aurora  East  School 
District 131 fired Robert Green from his position as a teacher. 
He asked his union to pursue a grievance under a collective 

                                                 
* Of the Eastern District of Wisconsin, sitting by designation. 
2                                                       No. 13‐2823 

bargaining agreement; the union refused. He also asked the 
union  to  represent  him  in  a  suit  against  the  school  district 
under  the  Teacher  Tenure  Act,  105  ILCS  5/24‐12;  the  union 
said no to that request as well. Green sued on his own, won, 
and  has  been  reinstated.  This  federal  suit  contends  that  his 
union abandoned him because of his race, violating the Civil 
Rights Act of 1964, which applies to unions as well as to em‐
ployers. 42 U.S.C. §2000e–2(c). 
    Green,  who  is  black,  contends  that  the  union  has  repre‐
sented  comparable  white  employees  in  grievance  proceed‐
ings and litigation under the Tenure Act. He also maintains 
that  the  union  retaliated  against  him  because  he  had  op‐
posed  earlier  discrimination.  Retaliation  is  forbidden  by 
§2000e–3(a);  this  provision  applies  to  labor  organizations 
and  employers  alike.  The  union  told  Green  in  writing  that, 
because  he  sued  it  (and  its  officers)  over  other  actions,  it 
would  no  longer  take  his  side  in  dealings  with  the  school 
district.  Green  maintains  that  those  earlier  disputes  con‐
cerned  race  discrimination,  making  the  union’s  current 
stance an example of retaliation against a person “because he 
has  opposed  any  practice  made  an  unlawful  employment 
practice by this subchapter, or because he has made a charge, 
testified, assisted, or participated in any manner in an inves‐
tigation, proceeding, or hearing under this subchapter.” Ibid. 
Green  also  contends  that  the  union  discriminated  against 
him because of his sex; that contention is undeveloped, and 
we do not mention it again. 
   The  district  judge  called  Green’s  evidence  “conclusory” 
without  explaining  why.  2013  U.S.  Dist.  LEXIS  106610,  *2 
(N.D. Ill. July 24, 2013). But then the judge did not need to, 
because he also thought that Green could not succeed even if 
No. 13‐2823                                                             3 

the union had blatantly discriminated and handed its victim 
an  engraved  admission.  The  National  Labor  Relations  Act 
does not apply to employees of state or local government, so 
the union did not have a duty of fair representation as a mat‐
ter of federal law. The district court also concluded that Illi‐
nois  law  does  not  require  teachers’  unions  to  represent 
teachers  by  filing  grievances  under  a  collective  bargaining 
agreement  or  suits  under  the  Tenure Act. As  the  judge  saw 
matters,  a  union  cannot  be  liable  under  Title  VII  unless  it 
first violates a duty created by statute or contract. The judge 
wrapped  up:  “Because  Green  fails  to  meet  his  prima  facie 
burden  to  establish  that  the  Union  breached  the  CBA  or 
owed  a  duty  of  fair  representation  to  him,  the  Court  need 
not address whether the Union had any discriminatory ani‐
mus.”  Id.  at  *11.  The  district  court  granted  summary  judg‐
ment to the union before discovery commenced. 
    Neither §2000e–2(c) nor §2000e–3(a) makes anything turn 
on  the  existence  of  a  statutory  or  contractual  duty  violated 
by the act said to be discriminatory. The former section for‐
bids discrimination by any labor organization, and the latter 
forbids  retaliation  against  a  person  who  has  asserted  rights 
under  Title  VII  or  supported  another  person’s  assertion  of 
rights. The district court did not analyze the language of ei‐
ther section. Nor did it recognize that the application of Title 
VII  to  employers  does  not  depend  on  a  statute  or  contract 
outside  of  Title  VII.  If  a  person  applies  for  work  and  is  re‐
jected on account of race, the employer has not broken a con‐
tract  or  violated  any  statute  (other  than  Title  VII  itself),  yet 
no  one  doubts  that  the  victim  can  recover  under  Title  VII. 
And if an employer fires someone on account of race, again 
it does not matter whether a contract has been broken. Oth‐
erwise Title VII would not apply to at‐will employment. 
4                                                          No. 13‐2823 

    Nothing  in  the  text  or  genesis  of  Title  VII  suggests  that 
claims  against  labor  organizations  should  be  treated  differ‐
ently. Labor organizations were included when Title VII was 
enacted in 1964 in part because some states had laws author‐
izing (even requiring) employers and unions to discriminate 
against  blacks.  Many  unions  had  negotiated  collective  bar‐
gaining agreements under which certain jobs were allocated 
to white workers and others to black workers, or workers of 
different races were paid different wages for the same tasks. 
On the district court’s understanding of Title VII, these stat‐
utes  and  contracts  would  foreclose  the  possibility  of  relief 
against unions. Yet a principal objective of the federal statute 
was  to  require  labor  organizations  to  disregard  those  stat‐
utes and contracts and to end racial differences in treatment. 
     The earliest decisions under the Civil Rights Act of 1964 
arose from clashes between state laws favoring or command‐
ing  segregation  and  the  new  federal  prohibition.  See,  e.g., 
Heart  of  Atlanta  Motel,  Inc.  v.  United  States,  379  U.S.  241 
(1964);  Katzenbach  v.  McClung,  379  U.S.  294  (1964).  In  many 
other cases, courts directed unions and employers to ignore 
state  statutes  and  collective  bargaining  agreements  that  au‐
thorized race discrimination in employment. See, e.g., Taylor 
v. Armco Steel Corp., 429 F.2d 498 (5th Cir. 1970); United States 
v. Electrical Workers, 428 F.2d 144 (6th Cir. 1970); United States 
v.  Sheet  Metal  Workers,  416  F.2d  123  (8th  Cir.  1969).  If  some 
duty  external  to  Title  VII  is  essential  to  a  prima  facie  case, 
however, all of these decisions must be wrong. 
   The  district  court’s  approach  has  a  further  problem.  It 
would  make  Title  VII  pointless.  Unless  a  contract,  or  some 
other  statute,  gave  the  plaintiff  an  entitlement,  Title  VII 
would  do  nothing.  Yet  if  a  union  has,  and  violates,  such  a 
No. 13‐2823                                                           5 

duty,  then  a  remedy  may  be  had  under  that  statute  or  con‐
tract. Title VII would be otiose, and claims of discrimination 
against unions would be either unavailing or unnecessary. 
    Instead  of  locating  its  extrinsic‐duty  requirement  in  the 
text  or  history  of  Title  VII,  the  district  court  drew  it  from 
Greenslade  v.  Chicago  Sun‐Times,  Inc.,  112  F.3d  853,  866  (7th 
Cir. 1997), which states that to have a prima facie case of dis‐
crimination against a labor union a worker must show that: 
“(1) the [employer] violated the collective bargaining agree‐
ment between the union and the [employer]; (2) the [union] 
breached  its  own  duty  of  fair  representation  by  letting  the 
breach  go  unrepaired;  and  (3)  that  some  evidence  indicates 
animus  against  [a  protected  class]  motivated  the  [union].” 
This  passage  was  dictum;  Greenslade  lost  because  he  could 
not  show  discrimination,  rather  than  for  inability  to  prove 
the violation of an extrinsic duty. 
    The passage also conflates Title VII with the elements of a 
hybrid breach‐of‐contract / duty‐of‐fair‐representation claim 
against an employer and union under 29 U.S.C. §185. The list 
in  Greenslade  restates  the  ingredients  of  a  hybrid  con‐
tract/DFR  suit.  See,  e.g.,  Vaca  v.  Sipes,  386  U.S.  171  (1967). 
Greenslade  got  the  language  from  Bugg  v.  Allied  Industrial 
Workers Local 507, 674 F.2d 595, 598 n.5 (7th Cir. 1982), which 
expressly attributed it to Vaca and other hybrid contract/DFR 
opinions.  This  approach  does  not  bear  any  evident  relation 
to Title VII, and we now withdraw the language. 
    When  the  Supreme  Court  established  the  elements  of  a 
Title VII prima facie case in McDonnell Douglas Corp. v. Green, 
411  U.S.  792  (1973),  it  did  not  include  any  element  that  de‐
pended on breaking a contract. In the 40 years since McDon‐
nell  Douglas,  courts  regularly  have  restated  or  modified  the 
6                                                         No. 13‐2823 

elements to cover new situations, and members of this court 
have  suggested  that  the  approach  today  causes  more  prob‐
lems  than  it  solves.  See,  e.g.,  Coleman  v.  Donahoe,  667  F.3d 
835, 862–63 (7th Cir. 2012) (concurring opinion speaking for 
the entire panel). A court of appeals is not authorized to ab‐
jure  a  framework  that  the  Supreme  Court  has  established, 
but we also are not authorized to add to that framework in a 
way  that  causes  Title  VII  as  administered  to  include  ele‐
ments  missing  from  Title  VII  as  enacted.  A  claim  against  a 
labor organization under §2000e–2(c)(1) or §2000e–3(a) does 
not depend  on showing that either the employer or the un‐
ion violated any state statute or contract. Such a requirement 
cannot properly be added as part of the prima facie case. 
     If  the  union  would  have  processed  Green’s  grievance  or 
represented him under the Tenure Act had he been white—
or had he refrained from complaining about other discrimi‐
natory  episodes—then  the  union  violated  Title  VII.  On  re‐
mand,  the  district  court  should  allow  discovery  bearing  on 
those issues and should not be quick to condemn as “conclu‐
sory”  or  “self‐serving”  any  affidavit  Green  files  in  an  effort 
to  satisfy  his  burden.  See  Payne  v.  Pauley,  337  F.3d  767  (7th 
Cir. 2003); Hill v. Tangherlini, 724 F.3d 965, 967 & n.1 (7th Cir. 
2013). 
                                          VACATED AND REMANDED